DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8-15, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the side surface of the first substrate” this term lacks antecedent basis. Furthermore, it is unclear what constitutes side surface, since claims 4 and 5 indicate that a single side surface can be multiple side surfaces. Further clarification and appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 9-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bae (KR 10-2011-0036152, Machine Translation) in view of Chang (US 2010/0163090 A1).
	Regarding claims 1, 2, and 10, Bae discloses a thermoelectric device (see Fig. 1-9) (see pgs. 3-5):
	a first substrate (110, Fig. 8);
	a thermoelectric leg disposed on the first substrate (250/260);
	a second substrate (210) disposed on the thermoelectric leg (250/260);
	a first electrode (270) disposed between the first substrate (110) and the thermoelectric leg (250/260)
a second electrode (230) disposed between the second substrate (210) and the thermoelectric leg; and 
a first reinforcement member (300) disposed on a lower surface of the first substrate (110); and 
a side surface (300, side portions) reinforcement extending from the lower surface reinforcement and disposed on the side surface of the first substrate,
a first layer (300) disposed on the lower surface of the first substrate (110);
a second layer (220) disposed on the first layer such that the first layer is between the lower surface of first substrate (110) and the second layer (220).
However, Bae does not a third layer.
Chang discloses that a substrate which is between the thermoelectric element electrodes (144, see Figs. 1-3) and a device which produces heat (220) can comprise multiple layers (110 and 150, note that there can be multiple layers 150).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the second layer (220) of Bae with the multiple layered substrate of Chang which resides between the thermoelectric element electrodes and the heat exchange structure (300) because Chang discloses it’s an effect substrate to be directly attached to the thermoelectric electrodes and it will also allow for routing of circuitry depending on user preference.
Modified Bae now discloses second (any of 110 or 150 of modified Chang) and third layers (any of 110 or 150 of modified Chang) as instantly claimed.
Regarding claims 4 and 9, modified Bae discloses all of the claim limitations as set forth above.
In addition, Bae discloses that the side surface of the first substrate includes a short side surface (side surface shown in Fig. 8) and a long side surface (Side surface which goes into the page, since the object is three dimension); 
and a width of the long side surface is less than or equal o a total width of the side surface reinforcement member.
The height (width) of the surface side reinforcement member is greater than the height of the first substrate, since it wraps around substrate.
Regarding claim 11, modified Bae discloses all of the claim limitations as set forth above.
In addition, modified Bae discloses that there is an insulating member (150 on opposing side of 110 through modification of Chang) between the first electrode and the substrate.
 Regarding claim 15, modified Bae discloses all of the claim limitations as set forth above.
In addition, modified Bae discloses that there is an insulating member (150 on opposing side of 110 through modification of Chang) between the first electrode and the substrate.
However, modified Bae does not disclose that the insulating layer 150 (modified to be added through Chang above) is a dielectric.
Bae discloses an insulating layer which is located adjacent to electrodes of thermoelectric device can comprise a ceramic based material such as alumina (see pg. 8).
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the insulating layer of modified Bae with the ceramic-based material such as alumina as disclosed by Bae because it an appropriate insulating substrate material to be adjacent to thermoelectric electrodes.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Allowable Subject Matter
Claims 5, 6, 8, 12-14, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726